DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “seamless sidewalls” but the claims also require indentations in the sidewalls, so it is unclear how they can be seamless.
Claim 6 recites the limitation "the canal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 10, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsui (U.S. Patent No. 11,026,527).
Tsui discloses a foldable container (20) comprising: a receptacle (26); an inner compartment; the receptacle comprising a rim (36), at least one lateral sidewall (30, 32, 34), and a base (54); the at least one lateral sidewall comprising a first section (30), a collapsible section (32), a second section (34), a first indentation (at 70), and a second indentation (at 72); a first end of the receptacle being positioned opposite to a second end of the receptacle, across the lateral sidewall; the inner compartment traversing into the receptacle from the first end to the second end; the rim being mounted adjacent the first end; the base being mounted adjacent the second end; the first section being positioned adjacent to the first end; the second section being positioned adjacent to the second end; the collapsible section being connected in between the first section and the second section (Fig. 4); the lateral sidewall tapering from the first end to the second end (Fig. 2); the first indentation and the second indentation laterally traversing into and around an inner surface of the lateral sidewall; the first indentation being positioned in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Chang (U.S. Application Publication No. 2012/0217238).
Tsui discloses wherein the receptacle is in a folded configuration: the collapsible section being folded within the first section along the first indentation; the second section being nested within the first section; wherein the folded configuration reduces the volume of the receptacle from the extended configuration (Fig. 6), but fails to teach the base being coplanar with the first indentation.
Chang techs that it is known in the art to manufacture a foldable container wherein a base is coplanar with an indentation in a folded configuration (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sections to be coplanar in order to create a more stable resting orientation.


Claims 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Forsyth et al. (U.S. Patent No. 8,833,587).
Tsui discloses a first recess; a second recess (Fig. 1); a first aperture (74); an upper surface of the second lid body being positioned offset from the first lid body, opposite to the first section; the first recess being positioned adjacent the upper surface; a depth of the first recess being greater than a depth of the second recess; the first recess and the second recess traversing into the second lid body normal to the upper surface (Fig. 4) and a lid closure (76), but fails to teach a plurality of second apertures; a third aperture; the first aperture traversing through the second lid body; the plurality of second apertures traversing through the second lid body; the plurality of second apertures being positioned within the first recess; the third aperture traversing through the second lid body; and the third aperture being positioned within the second recess, the primary protrusion being connected adjacent to the stem; the primary protrusion engaging into the first aperture; the plurality of protrusions being distributed along the stem; and each of the plurality of protrusions being engaged within a corresponding aperture from the plurality of second apertures.
Forsyth teaches that it is known in the art to manufacture a lid with a first aperture (72), a second aperture (66), a third aperture (68), the first aperture traversing through the second lid body; the plurality of second apertures traversing through the second lid body; the third aperture traversing through the second lid body (Fig. 2), a lid closure with a stem (92), a primary protrusion (86) and a protrusion (97); the primary protrusion being connected adjacent to the stem; the primary protrusion engaging into the first aperture; the plurality of protrusions being distributed along the stem; and each of the plurality of protrusions being engaged within a corresponding aperture from the plurality of second apertures (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Tsui with the aperture and protrusion structure taught by Forsyth, in order to open, close and vent the lid and such a modification would be a substitution of known elements to achieve a predictable result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a plurality of second apertures since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Topalian et al. (U.S. Application Publication No. 2006/0091142).
Tsui fails to teach a braille impression; the braille impression depicting total capacity of the receptacle; the braille impression being positioned along an outer surface of the lateral sidewall; the outer surface being positioned opposite to the inner surface across the lateral sidewall.
Topalian teaches that it is known in the art to manufacture container with braille (9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with braille so that the contents of the container could be verified. Note that the content of the braille would be obvious since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui and Topalian in view of Forsyth.
The modified container of Tsui fails to teach a protective sleeve; the protective sleeve being attached onto the outer surface and encapsulating the lateral sidewall.
Forsyth teaches that it is known in the art to manufacture a container with a protective sleeve (14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a protective sleeve, in order to protect the container.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733